February                  7.    1975


The       Honorable           Alton       R.      Griffin                                        Opinion          No.         H-     519
Criminal          District           Attorney
Lubbock          County           Courthouse                                                     Re:       Construction                  of article
Lubbock,           Texas           79401                                                         1899a,        V. T. C. S.,                witch
                                                                                                 reference              to particular                pro-
                                                                                                 blems         in microfilming
                                                                                                 public        records.


Dear       Mr.     Griffin:


             You      have         rrqu,ested            our        opinion           concerning              the       operation              of
ar:icie      1899a,          V. T. C.S.,            insofar               as it may              authorize             the     microfilming
of sealed         files,          surh    as adoptions,                        juvenil,e       proceedings,                   and        inquests.


             Article          1899a,           sec:I:,on       1,    V. T. C. S.,                provides:


                                     The        Distri~ct           Clerk          may,        pursuant            to this         duty
                             to keep           a fai,r      record              of acts        and        proceedings,                   p’ro-
                             vidt:       a plan      for       the        reproduction                 by microfilm                  or
                             other        p’rocess          which              correctly            and     legibly           reproduces.
                             or     which        fcwms          a medium                   of copying             or     reproducing
                             all     records,            act:s,       proceedings                   held,      minut,es             of t,he
                             court        or     courts,            and         i.nc:luding         all     registers,              records,
                             and instruments                        for        whj,ch      the    Di~stri,ct           Clerk        is    or
                             may         become          responsi,ble                   by law.             The     plan       shall        be
                             in writing            and        shall~ i~nc!ude                provisjons                for    maintenance,
                              rtt enl.ion.          s ec:uri,ty,               and      retrieval           of all       records            so
                             m~c~roi:.imrd               or     otherwise                  duplicatzed.


             Secl.!,on        1I. 17 ib) ,        Texas         Family               Code,        provides              for    the       transfer       of
the    complelx~           file    of an adoption                   proceeding                 to the        St:at,e Department:                    of Public
Welfare          up03      en1 ry        oi a dxrcc                 01’adopi:ion.                 Sectj,on        4 of article                 1899a
allows       dcst ru,The     Honorable                 Alton          R.     Griffin              page            2      (H-519)




proceeding,                 or     trials       only     aft.er       one        year             following             the t-me          at which
the judgment                has       become             final       and        the         time         for      an appeal           has       elapsed
or    a mandate              which          is      finally         decisivelas                     &n         issw.xl.Attorney               General
Opinion          H-466            (1974)         construed              section              11.17(b)             of the        Family          Code         to
allow       retention              of the adoption                    file      for         only         a reasonable                time,           which
would        seldom              exceed          ten     days.            Therefore                      the District              Clerk        is    not
authorized            to destroy                 the     original             file          in an adoption                     proceeding,              and,
were       he    to microfilm                     such        a file,          the          copy         so obtained               must      be      sent         to
the     Department                 of Public             Welfare.                   Since            the       District           Clerk      has       only
temporary                 custody           of the       original             file          and is         not auhorized                   to retain              a
copy       of it,     it is        our       opinion           that     article                  1899a         does      not authorize                 the
microfilming                 of adoption                 records.


                Concerni.ng                 files      and       records                of juvenile                proceedings,                   section
51.14(       The    Honorable     Alton      R.     Griffin           page    3      (H-519)




                                                        SUMMARY


                                   Article       1899a,         V. T. C. S.,       does      not authorize
                            the    district         clerk       to microfilm          the   file    or     records
                            of an adoption              proceeding.            The     district          clerk     also
                            may      not     open     a sealed envelope  containing     papers
                            pertaining          to an inquest,    nor microfilm     its contents
                            except      pursuant            to an order         of the      court        conducting
                            the inquest.


                                   Article       1899~1 authorizes              the    District          Clerk      to
                            microfilm           the     files     and   records        pertaining             to juvenile
                            proceedings,              but the        system      which      is     utilized        must
                            meet      the     confidentiality           requirements                of the       Family
                            Code.


                                                                                  Yours,         verv     trulv.




i-Q-
                                                      - F
                                                       ~~
                                                                                  JOHN
                                                                                  Attorney
                                                                                              L.     HILL
                                                                                                     General         of   Texas




       DAVID     M.   KENDALL,First                   Assistant




       C.    ROBERT       #EATH,           Chairman
       Opimon     Committee




                                                                p.   2345